DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 16 and 18 recite the limitation "the connector", however, there are insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20170346159) in view of Desclos et al. (US 20160190685).
Regarding claim 1:
Xue et al. disclose an antenna module (15; Figs. 1A and 2) for a mobile terminal (10), wherein the mobile terminal (10) comprises a metal frame (100) and a system grounding (113); the antenna module (15) comprises a radiating body (103) formed on the metal frame (100) and a parasitic element (111) electrically connected to the system grounding (113) and coupled to the radiating body (103), the radiating body (103) is capable of generating LTE low frequency harmonic (699–803 MHz; Para. 0026, Lines 20-22), the parasitic element (111) is capable of generating LTE medium frequency harmonic (1710 MHz to 2170 MHz; Para. 0037, Lines 10-14) and LTE high frequency harmonic (2500 MHz to 2700 MHz; Para. 0037, Lines 5-10); where in, the antenna module (15) supports carrier aggregation of the LTE low frequency harmonic, the LTE medium frequency harmonic and the LTE high frequency harmonic (700 MHz to 2700 MHz; Para. 0026, Lines 26-31); and a capacitance of the capacitor is less than 0.8 pF (Para. 0026, Lines 10-11).
Xue et al. is silent on that a system grounding spaced apart from the metal frame; and the antenna module further comprises a capacitor connected in series between the parasitic element and the system grounding.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a system ground spaced apart from the metal frame and a capacitor connected between the parasitic element and the system ground as taught by Desclos et al. into the antenna device of Xue et al. for the benefit of achieving a wider bandwidth and adjusting the resonance frequency (Para. 0012, Lines 14-21; Para. 0060, Lines 1-11).
Regarding claim 2:
Xue et al. disclose the LTE low frequency harmonic covers 698-960 MHz, the LTE medium frequency harmonic covers 1710-2170 MHz, and the LTE high frequency harmonic covers 2300-2690 MHz (699–803 MHz; Para. 0026, Lines 20-22; 1710 MHz to 2170 MHz; Para. 0037, Lines 10-14; 2500 MHz to 2700 MHz; Para. 0037, Lines 5-10).
Regarding claim 10:
Xue et al. disclose a mobile terminal (10), comprising the antenna module (15)
Regarding claim 11:
Xue et al. disclose the LTE low frequency harmonic covers 698-960 MHz, the LTE medium frequency harmonic covers 1710-2170 MHz, and the LTE high frequency harmonic covers 2300-2690 MHz (699–803 MHz; Para. 0026, Lines 20-22; 1710 MHz to 2170 MHz; Para. 0037, Lines 10-14; 2500 MHz to 2700 MHz; Para. 0037, Lines 5-10).
Regarding claim 13:
Xue et al. disclose a tuning circuit (112) configured to tune (via the controller, 112b) low frequency harmonics (699–803 MHz), wherein the tuning circuit (112) is an adjustable capacitor (C) or a radio frequency switch (112a).
Regarding claim 14:
Xue et al. is silent on that the tuning circuit is connected to the feed line in series.
Desclos et al. disclose (in Fig. 14) the tuning circuit (146) is connected to the feed line (147) in series.

Regarding claim 15:
Xue et al. is silent on that a grounding line spaced apart from the feed line, wherein the tuning circuit is connected to the grounding line in series.
Desclos et al. disclose a grounding line (grounding element coupling to 145) spaced apart from the feed line (147), wherein the tuning circuit (146) is connected to the grounding line (grounding element) in series (See Fig. 14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a system ground spaced apart from the metal frame and a capacitor connected between the parasitic element and the system ground as taught by Desclos et al. into the antenna device of Xue et al. for the benefit of achieving a wider bandwidth and adjusting the resonance frequency (Para. 0012, Lines 14-21; Para. 0060, Lines 1-11).
Regarding claim 16:
Xue as modified disclose essential features of the invention except that the connector is connected to one of the shorter side frame, a distance between the connector and an end of the radiating body away from the connector is no larger than ⅔ of a length of the one of the shorter side frame.
Accordingly, it would have been an obvious matter of design consideration to arrange the connector and the radiating body for the benefit adjusting to control the resonant frequency and/or impedance properties of the antenna (Para. 0048, Lines 13-14), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 3-9, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20170346159) in view of Desclos et al. (US 20160190685) as applied to claim 1, and further in view of Wei et al. (US 20140113693).
Regarding claim 3:
Xue as modified is silent on that a connector which connects the metal frame and the system grounding, wherein the metal frame defines a gap, the radiating body is form by a portion of the metal frame located between the connector and the gap, the antenna module further comprises a feed line electrically connected to the radiating body.
Wei et al. disclose (in Fig. 1) a connector (173) which connects the metal frame (120) and the system grounding (111), wherein the metal frame (120) defines a gap (GP12), the radiating body (122) is form by a portion of the metal frame (120) located between the connector (173) and the gap (GP12), the antenna module (100) further comprises a feed line (130) electrically connected to the radiating body (122).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement claimed as taught by Wei et al. into the modified device of Xue for the benefit of achieving improvement of the communication quality of the mobile communication device (Para. 0023, Lines 16-18; Para. 0031, Lines 10-12).
Regarding claim 4:
Xue as modified disclose a tuning circuit (112) configured to tune (via the controller, 112b) low frequency harmonics (699–803 MHz), wherein the tuning circuit (112) is an adjustable capacitor (C) or a radio frequency switch (112a).
Regarding claim 5:
Xue as modified disclose (in Fig. 14) the tuning circuit (146) is connected to the feed line (147) in series.
Regarding claim 6:
Xue as modified disclose a grounding line (grounding element coupling to 145) spaced apart from the feed line (147), wherein the tuning circuit (146) is connected to the grounding line (grounding element) in series (See Fig. 14).
Regarding claim 7:

Accordingly, it would have been an obvious matter of design consideration to arrange the connector and the radiating body for the benefit adjusting to control the resonant frequency and/or impedance properties of the antenna (Para. 0048, Lines 13-14), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 8:
Xue as modified is silent on that the gap is located in one of the longer side frame or the shorter side frame.
Wei et al. disclose the gap (GP12) is located in the shorter side frame (120; See Fig. 1).
Accordingly, it would have been an obvious matter of design consideration to arrange the gap along the shorter side frame as taught by Wei et al. for the benefit of providing isolation, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 9:
Xue as modified is silent on that the parasitic element is located at a side of the feed line away from the connector.
Wei et al. disclose the parasitic element (140) is located at a side of the feed line (130) away from the connector (173).
Accordingly, it would have been an obvious matter of design consideration to position the parasitic element at a side of the feed line away from the connector as taught by Wei et al. for the benefit of providing isolation, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 12:
Xue as modified is silent on that a connector which connects the metal frame and the system grounding, wherein the metal frame defines a gap, the radiating body is form by a portion of the metal 
Wei et al. disclose (in Fig. 1) a connector (173) which connects the metal frame (120) and the system grounding (111), wherein the metal frame (120) defines a gap (GP12), the radiating body (122) is form by a portion of the metal frame (120) located between the connector (173) and the gap (GP12), the antenna module (100) further comprises a feed line (130) electrically connected to the radiating body (122).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement claimed as taught by Wei et al. into the modified device of Xue for the benefit of achieving improvement of the communication quality of the mobile communication device (Para. 0023, Lines 16-18; Para. 0031, Lines 10-12).
Regarding claim 17:
Xue as modified is silent on that the gap is located in one of the longer side frame or the shorter side frame.
Wei et al. disclose the gap (GP12) is located in the shorter side frame (120; See Fig. 1).
Accordingly, it would have been an obvious matter of design consideration to arrange the gap along the shorter side frame as taught by Wei et al. for the benefit of providing isolation, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 18:
Xue as modified is silent on that the parasitic element is located at a side of the feed line away from the connector.
Wei et al. disclose the parasitic element (140) is located at a side of the feed line (130) away from the connector (173).
Accordingly, it would have been an obvious matter of design consideration to position the parasitic element at a side of the feed line away from the connector as taught by Wei et al. for the benefit of providing isolation, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845